 


110 HR 3861 IH: AMT Credit Fairness and Relief Act of 2007
U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3861 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2007 
Mr. Van Hollen (for himself, Mr. Sam Johnson of Texas, Mr. Neal of Massachusetts, and Mr. Ramstad) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the AMT refundable credit amount for individuals with long-term unused credits for prior year minimum tax liability, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the AMT Credit Fairness and Relief Act of 2007. 
2.Increase of AMT refundable credit amount for individuals with long-term unused credits for prior year minimum tax liability, etc 
(a)In generalParagraph (2) of section 53(e) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(2)AMT refundable credit amountFor purposes of paragraph (1), the term AMT refundable credit amount means, with respect to any taxable year, the amount (not in excess of the long-term unused minimum tax credit for such taxable year) equal to the greater of— 
(A)50 percent of the long-term unused minimum tax credit for such taxable year, or 
(B)the amount (if any) of the AMT refundable credit amount determined under this paragraph for the taxpayer’s preceding taxable year. . 
(b)Treatment of certain underpayments, interest, and penalties attributable to the treatment of incentive stock optionsSection 53 of such Code is amended by adding at the end the following new subsection: 
 
(f)Treatment of certain underpayments, interest, and penalties attributable to the treatment of incentive stock options 
(1)AbatementAny underpayment of tax outstanding on the date of the enactment of this subsection which is attributable to the application of section 56(b)(3) for any taxable year ending before January 1, 2007 (and any interest or penalty with respect to such underpayment which is outstanding on such date of enactment), is hereby abated. No credit shall be allowed under this section with respect to any amount abated under this paragraph. 
(2)Increase in credit for certain interest and penalties already paidAny interest or penalty paid before the date of the enactment of this subsection which would (but for such payment) have been abated under paragraph (1) shall be treated for purposes of this section as an amount of adjusted net minimum tax imposed for the taxable year of the underpayment to which such interest or penalty relates. . 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendment made by this section shall apply to taxable years beginning after December 31, 2006. 
(2)AbatementSection 53(f)(1) of the Internal Revenue Code of 1986, as added by subsection (b), shall take effect on the date of the enactment of this Act. 
 
